 



EXHIBIT 10.1
January 24, 2007
Sealy Corporation
One Office Parkway at Sealy Drive
Trinity, NC 27370
Attention: Michael Q. Murray, Vice President—Legal Counsel
Re: Sale and Purchase Agreement, dated July 11, 2006, by and between Wireless
Ronin Technologies, Inc. and Sealy Corporation (the “Agreement”).
Dear Mike,
As we discussed, Section 1.8 of the Agreement provides that WRT’s exclusivity
obligations are contingent upon Sealy meeting the order and installation
quantity requirements under the Agreement. Also as we discussed, we would like
to extend the measurement date for meeting such requirements by replacing each
reference in Section 1.8 of the Agreement to “the quarter ending December 31,
2006” to “the quarter ending June 30, 2007.”
If you agree to this extension, please indicate by signing the copy of this
letter enclosed and returning the same to my attention.
Very truly yours,

            /s/ Scott W. Koller     Scott W. Koller         

SEALY CORPORATION

            By:   /s/ Michael Q. Murray       Name:   Michael Q. Murray     
Title:   Vice President, Legal Counsel     

 